DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 20 is objected to because of the following informalities:  There is no “claim 19” or “claim 20” is mis-numbered and should be – claim 19 -- instead?  Is this a typo?  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 9-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chung et al (6,660,070 B2).
Regarding to claim 1, Chung et al teach an air filtering system comprising an air purifier (10 in Figs. 1A & 1B) having a fan (11) to suction air and a filter (12) to filter air, and an air sensor device (13) to sense air quality to store the sensed air quality, and to transmit data corresponding to the sensed air quality to the air purifier (10), wherein the air purifier (10) is controlled using the data of the sensed air quality received from the sensor device (13) (col. 2, lines 20-29).
Regarding to claim 2, Chung et al teach when the received data indicates a pollution level that is greater than a predetermined pollution level, the air purifier (10) is automatically operated to perform at least one of turning on the fan (11) or increasing a speed of the fan (11) (see col. 1, lines 27-40, col. 3, lines 49-67).
Regarding to claim 3, Chung et al further teach the sensor device (13) includes at least one of a timer (col. 2, lines 26-28) to measure and specify time, and the sensor device (13) is configured to store time-air quality data (col. 2, lines 43-55).
Regarding to claim 9-12, Chung et al show in Figs. 1A and 1B that the air purifier (10) being portable, inherently, having a handle for easy transportation and can be moved from one location to another either indoor or outdoor or to be operated remotely to suit any air purification purpose.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Chung et al (6,660,070 B2), as applied supra, in view of Jung et al (10,697,665 B2).
Claims 4-8 call for a second air purifier configured to be seated on the first air purifier.  Chung et al disclose only one air purifier (10).  Jung et al show in Figure 19 that a second air purifier (300) configured to be seated on the first air purifier (280 & 270) including a fan (330) and a filter (395 in Fig. 21), wherein the air purifier (300) has a sensor (291a) and the bottom of air purifier (3) curved upward.
15.	Claims 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chung et al (6,660,070 B2), as applied supra, in view of Khurshudov et al (2018/0211168 A1).
16.	Claims 13-20 call for the sensor to be IoT (Internet of Things) sensor.  Khurshudov et al disclose the sensor for air purifier can be IoT (Internet of Things) sensor (see paragraph 0033).  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the sensor of Chung et al to be IoT (Internet of Things) sensor as taught by Khurshudov et al since IoT is known to offer advanced connectivity of devices, systems, and services that goes beyond machine-to-machine (M2M) communications and covers a variety of protocols, domains, and applications, i.e., home automation (also known as smart home devices) such as the control and automation of lighting, heating (like smart thermostat), ventilation, air conditioning (HVAC) systems, and appliances such as washer/dryers, robotic vacuums, air purifiers, ovens or refrigerators/freezers that use Wi-Fi for remote monitoring.
Conclusion
17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH CHAU THI PHAM whose telephone number is (571)272-1163. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINH CHAU T PHAM/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        September 22, 2022